DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed 28 July 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities:  
	In par. [022], 2nd to last line, “windward” should be changed to --upstream--.
	In par. [022], last line, “wind turbine” should be changed to --waterwheel--.
In the Abstract, line 1, “Disclosed is a” should be changed to --A-- (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
Appropriate correction is required.
Claim Objections
Claims 1-9 are objected to because of the following informalities: 
	See attached mark-up of claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “fixed devices… for fixing the main diversion plate and the auxiliary diversion plates to the riverbed” (claim 1). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-9 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “gradually dense first through holes” (line 4) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. In the instant case, the phrase “gradually dense” is semantically unclear in the context of it being using as an adjective of “first through holes”, and the disclosure does not provide any description of what is meant by this phrase such that it can be considered as sufficiently described. Furthermore, insofar as this limitation is intended to mean that a porosity of the plate, as determined by “first through holes” and/or “second through holes”, gradually increases, it is noted that Figure 4, which is the only drawing depicting through holes, does not depict a gradual change in porosity. Due to dependency, this rejection also applies to claims 2-9.

In claim 1, the limitation recited as “the diameters of the first through holes are gradually increased” (line 5) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. In the instant case, the disclosure does not provide any description of how this limitation is realized and/or what is meant by this phrase such that it can be considered as sufficiently described (note: (does each “first through hole” have a diameters that gradually increases in the flow-wise direction? are there various sizes, based on diameter, of “first through holes”?). Furthermore, insofar as this limitation is intended to mean that the “first through holes” gradually vary in size/diameter in the lengthwise dimensions, it is noted that Figure 4, which is the only drawing depicting through holes, does not depict a gradual change in size/diameter in this manner. Due to dependency, this rejection also applies to claims 2-9.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the term “gradually” (i.e., in “gradually dense” and “gradually increased”) is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to dependency, this rejection also applies to claims 2-9.

In claim 1, the limitation recited as “gradually dense first through holes” (line 4) renders the claim indefinite:
(1) “gradually dense” is semantically unclear in the context of it being used as an adjective of “first through holes”;
(2) “gradually dense” is recited without indication as to how such “gradually” is realized and/or what aspect of “first through holes” corresponds with the parameter “dense”.
Due to dependency, this rejection also applies to claims 2-9.

In claim 1, the limitation recited as “the middle” (line 4) is unclear since there is no indication as to the element that embodies it, thereby rendering indefinite the metes and bounds of the invention. Due to dependency, this rejection also applies to claims 2-9.

In claim 1, the limitation recited as “the two ends” (line 5) is unclear since there is no indication as to the element that embodies it, thereby rendering indefinite the metes and bounds of the invention. Due to dependency, this rejection also applies to claims 2-9.

In claim 1, the limitation recited as “the diameters of the first through holes are gradually increased” (line 5) renders the claim indefinite since “gradually increased” is recited without indication as to how such “gradually” is realized and/or what aspect of “diameters” embodies “gradually increased” (i.e., does each “first through hole” have a diameters that gradually increases in the flow-wise direction? are there various sizes, based on diameter, of “first through holes”?). Due to dependency, this rejection also applies to claims 2-9.

In claim 1, the limitation recited as “the diameters of the first through holes are gradually increased” (line 5) in combination with the antecedent limitation “gradually dense first through holes” renders the claim indefinite since it is unclear if they are describing the same aspect or different aspects (note: including various sizes/diameters of “first through holes” would necessarily dictate different distribution densities of the “first through holes”). Due to dependency, this rejection also applies to claims 2-9.

In claim 1, the limitation recited as “the two sides of the main diversion plate” (line 6) is unclear due to a lack of antecedent basis thereof resulting in uncertainty as to whether it corresponds with the antecedent limitation “two ends” or establishes a new limitation, thereby rendering indefinite the resulting structure and/or structural relationships of the claimed invention. Due to dependency, this rejection also applies to claims 2-9.

In claim 1, the limitation recited as “the two sides of the auxiliary diversion plates” (line 7) is unclear due to a lack of antecedent basis of “the two sides” rendering indefinite the resulting structure and/or structural relationships of the claimed invention. Due to dependency, this rejection also applies to claims 2-9.

In claim 3, the limitation recited as “the included angles between the main diversion plate and the riverbed as well as between the auxiliary diversion plates and the riverbed” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this instance, the claimed angle(s) relies on details (i.e., contours, angle, etc.) of “riverbed”, which is outside the scope of the claimed “A… plate”, thereby rendering indefinite the metes and bounds of the claimed invention. 


In claim 4, the limitation recited as “the width of the waterwheel runner” and/or “the height of the waterwheel runner” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this instance, the claimed angle(s) relies on details of “waterwheel runner”, which is outside the scope of the claimed “A… plate”, thereby rendering indefinite the metes and bounds of the claimed invention. 

In claim 4, the limitation recited as “the distances between the tops of the auxiliary diversion plates and the free liquid level” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this instance, the claimed angle(s) relies on details of “free liquid level”, which is outside the scope of the claimed “A… plate”, thereby rendering indefinite the metes and bounds of the claimed invention. 

In claim 4, the limitation recited as “the depths of the auxiliary diversion plates penetrating into the riverbed” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this instance, the claimed angle(s) relies on details (i.e., contours, angle, etc.) of “riverbed”, which is outside the scope of the claimed “A… plate”, thereby rendering indefinite the metes and bounds of the claimed invention. 

Examiner’s Comment
Although claims 1-9 are not rejected over prior art, indication of allowable subject matter therein is withheld in light of the 35 U.S.C. 112(a) rejections set forth above.


Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Liu et al. (CN 109185041 A - hereafter referred to as Liu) discloses a guide plate for a wind turbine having a main diversion plate (4) having through holes and auxiliary diversion plates (5) having through holes. Liu does not disclose: (1) a convex section extending from a top of the main diversion plate (4); (2) any gradual variance in distribution density of the through holes or gradual variance in diameters of the through holes.
Liu ‘783 et al. (CN 109322783 B - hereafter referred to as Liu ‘783) discloses a guide plate for a wind turbine having through holes. Liu ‘783 does not disclose: (1) a convex section extending from a top of the guide plate; (2) any gradual variance in distribution density of the through holes or gradual variance in diameters of the through holes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745